         Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 1 of 9                     FILED
                                                                                 2021 Aug-10 PM 01:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF
                      ALABAMA SOUTHERN DIVISION

Katrena Grier,                         )
                                       )
Plaintiff.                             )       Civil Action No.:
                                       )
vs.                                    )       JURY TRIAL DEMANDED
                                       )
Publix Alabama, LLC.,                  )
d/b/a Publix,                          )
                                       )
                                       )
Defendant.                             )



                                  COMPLAINT
       COMES NOW the Plaintiff, Katrena Grier, (“Plaintiff”) by and through her

undersigned counsel, and hereby files this Complaint against Publix Alabama, LLC.,

d/b/a Publix (“Defendant”) and seeks redress for discrimination suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant in violation of the Family and Medical Leave

Act of 1993, as amended (“FMLA”), 29 U.S.C. § 2601 et seq., and 28 U.S.C. § 1343

and any other cause(s) of action that can be inferred from the facts set forth herein

and states the following.




                                      Page 1 of 9
     Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 2 of 9




                         JURISDICTION AND VENUE

1. This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as

   this case involves a federal question under the Family Medical Leave Act of

   1993, as amended (“FMLA”). 29 U.S.C. § 2601 et seq., and 28 U.S.C. § 1343.

2. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, over

   Plaintiff’s state law claims because they are so related in this action within

   such original jurisdiction that they form part of the same case or controversy.

3. The unlawful employment acts alleged herein took place within the Southern

   Division of the Northern District of Alabama.

4. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                   PARTIES
5. Katrena Grier (“Plaintiff”) is over the age of 19 and is domiciled in the state

   of Alabama.

6. Publix Alabama, LLC., d/b/a Publix (“Defendant”) is a domestic corporation

   licensed to do business in the State of Alabama.

                                      FACTS

7. Plaintiff realleges paragraphs 1-6 as if set out here in full.


                                    Page 2 of 9
     Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 3 of 9




8. Defendant employed Plaintiff as a deli clerk.

9. Around the beginning of July of 2019, Plaintiff approached her manager about

   taking FMLA leave.

10. The requested leave was to take care of her ailing mother who had congestive

   heart failure.

11. Plaintiff was her mother’s only caretaker.

12. Plaintiff was required to take her mother to doctor’s appointments, cook for

   her, clean for her, and other general tasks of a caretaker.

13. Plaintiff’s manager, Cody (last name unknown), instructed Plaintiff to fill out

   FMLA paperwork.

14. Plaintiff complied with her manager’s request.

15. Plaintiff was told by her manager that the paperwork was good, and she was

   approved to take the FMLA leave.

16. While out on leave, Plaintiff spoke to her manager once or twice a week to

   keep him updated on her mother’s progress and condition.

17. Plaintiff even came into the store on one occasion to update her manager

   about her mother’s progress and condition.

18. At no point while Plaintiff was out on leave or when she checked in with her

   manager was she informed her leave was not approved.




                                   Page 3 of 9
     Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 4 of 9




19. Plaintiff returned to work on or about August 20, 2019, and was given a two

   week work schedule from her manager.

20. Plaintiff proceeded to work her next two shifts.

21. On the day of her third shift, she was terminated.

22. The reason given for her termination was unapproved FMLA leave.

                                   COUNT I
                             FMLA Interference

23. Plaintiff adopts and realleges paragraphs 1-22 as if fully set out in this count.

24. Defendant, through its agent Cody, Plaintiff’s manager, promised to continue

   to employ Plaintiff in her position following her return from FMLA leave as

   part of her rights under FMLA.

25. Defendant should have reasonably expected that, by promising to continue to

   employ Plaintiff in her position, Plaintiff would schedule her FMLA leave to

   be her mother’s caretaker as soon as possible, as she needed immediate care.

26. Following Defendant’s promise and Plaintiff being informed her leave was

   approved, Plaintiff went out on FMLA leave.

27. Plaintiff returned to work on or about August 20, 2019 and was terminated

   three shifts after returning.

28. The reason given for her termiantion was unapproved FMLA leave.




                                    Page 4 of 9
     Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 5 of 9




29. Injustice can only be avoided by enforcement of Defendant’s promise to

   Plaintiff.



                                      COUNT II
                                   Promissory Estoppel

30. Plaintiff adopts and realleges paragraphs 1-22 as if fully set out in this count.

31. Defendant, through its agent, Cody, promised to continue to employ Plaintiff

   in her position following Plaintiff’s return from FMLA leave.

32. Defendant should have reasonably expected that, by promising to continue to

   employ Plaintiff in her position, Plaintiff would schedule her FMLA leave to

   be her mother’s caretaker as soon as possible, as she needed immediate care.

33. Following Defendant’s promise and Plaintiff being informed her leave was

   approved, Plaintiff went out on FMLA leave.

34. Plaintiff returned to work on or about August 20, 2019 and was terminated

   three shifts after returning.

35. Injustice can only be avoided by enforcement of Defendant’s promise to

   Plaintiff.

                                    COUNT III

                        Intentional Misrepresentation

36. Plaintiff adopts and realleges paragraphs 1-22 as if fully set out in this count.



                                     Page 5 of 9
     Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 6 of 9




37. Around July of 2019, Defendant affirmatively represented to the Plaintiff that

   her FMLA leave was approved and that she could go on leave to caretake for

   her ailing mother.

38. At the time of Defendant’s misrepresentation, Defendant knew or should

   have known that its statement was untrue.

39. Defendant made said misrepresentation for the purpose of inducing Plaintiff

   to take FMLA leave to care for her ailing mother prior to her becoming FMLA

   eligible.

40. But for the Defendant’s negligent misrepresentation, Plaintiff would not have

   gone on FMLA leave until she was eligible.

41. Due to Defendant’s assertion, Plaintiff reasonably believed she was eligible

   for FMLA leave.

42. As a direct and proximate result of Defendant’s intentional misrepresentation,

   Plaintiff suffered substantial financial harm and loss of employment benefits

   in an amount and to the extent determined by a jury.

                                  COUNT IV

                             Breach of Contract

43. Plaintiff adopts and realleges paragraphs 1-22 as if fully set out in this count.

44. Plaintiff and Defendant entered into an agreement where Defendant agreed

   to allow Plaintiff time off to care for her ailing mother.


                                    Page 6 of 9
         Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 7 of 9




   45. Plaintiff relied on this agreement and took time off from work to care for her

      mother.

   46. Upon returning to work from the agreed upon leave, Plaintiff worked two

      shifts.

   47. On her third shift after returning from leave, Plaintiff was terminated from

      employment.

   48. The reason given for her termination was that she was on unapproved leave.

   49. This was the same leave that Defendant agreed to allow Plaintiff.

   50. Defendant breached its agreement with Plaintiff causing her to suffer

      damages.

                  PRAYER FOR RELIEF ON ALL COUNTS

WHEREFORE, Plaintiff prays that this Honorable Court will:

A. Enter a declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.

C. Order the Defendant to make whole the Plaintiff by providing other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.
                                     Page 7 of 9
        Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 8 of 9




D. Order Defendant to make whole the Plaintiff by providing compensation for past

and future pecuniary and non-pecuniary losses resulting from the unlawful

employment practices described above, including, but not limited to emotional pain,

suffering, anxiety, loss of enjoyment of life, humiliation, and inconvenience, in

amounts to be determined at trial.

E. Grant such further relief as the Court deems necessary and proper.




                             DEMAND FOR JURY TRIAL

                 The plaintiff demands a jury for the trial of this action.


   Respectfully submitted:


                                                           /s/ D. Jeremy Schatz
                                                           D. Jeremy Schatz
                                                           ASB-2400-H34Y
                                                           Attorney for Plaintiff


                                                           /s/ Raymond C Foushee
                                                           Ray Foushee
                                                           ASB-9344-x13g
                                                           Attorney for Plaintiff

   OF COUNSEL:
   Virtus Law Group
   100 41st St. S. Ste. A.
   Birmingham, AL 35222
   Phone: (205) 946-1924
                                     Page 8 of 9
        Case 2:21-cv-01090-RDP Document 1 Filed 08/10/21 Page 9 of 9




   Fax: (205) 650-8985
   js@vlgal.com
   rf@vlgal.com

             Clerk, please serve the Defendant via certified mail:

Publix Alabama, LLC
C/O Corporate Creations Network, Inc.
4000 Eagle Point Corporate Drive
Birmingham, AL 35242




                                   Page 9 of 9
